Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Sequence Requirements
            This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on as follows:
The specification does not contain sequence identifiers (SEQ ID#s) in all locations where sequences are disclosed, see at least page 2, GGGG (many instances in the specification). 
            Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant has shown the R69A mutation in one norovirus (human Calicivirus) Figure 3 a-d.
Applicant has not shown the genus of other possible mutations that can have the same function.
 Applicant has shown the mutations to cysteine with two groups being 57 and 140 as well as 57, 58, and 136 in one norovirus (human Calicivirus) Figure 6 c and f (and associated figures).
Applicant has not shown the genus of one or more mutations that can have the same function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a 
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

               The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  


  One of ordinary skill in the art would not be able to identify the broad claimed genus of trypsin resistant mutations and cysteine stabilizing mutations without having to screen for them.
Thus, the specification does not provide an adequate written description of the genus of trypsin resistant mutations and cysteine stabilizing mutations sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, 14, 18, and 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Settembre et al. (US20160222066A1).
	For claims 1 and 18, Settembre et al. teach a norovirus capside protein that compises a S domain, a linker, and a heterolohous antigenic region (claims 1 and 2), for claim 2, that this forms an icosahedral structure when expressed (pgpub para 00005), and for claim 3, that the VLP comprises 60 sites for antigenic presentation (pgpub para 00005).
	It is noted that the claim recites comprising and is not limited to be 60 sites. A claim reciting an icosahedral  structure consisting of 60 sites for antigen presentation would require the 60-mer structure. 
	For claim 11, Settembre et al. teach that the virus is a Calicivirus (para 0039) and that it has 180 copies of capsid in the icosahedral structure (pgpub paras 0004 and 00005).
	For claim 13, Settembre et al. teach a linker comprising 3-6 aa (para 0024). As noted above, comprising does not limit the linker to consisting of 3-6 aa. 
	For claim 14, Settembre et al. teach that P domain has about 300 aa (para 0006 and 0024).
For claim 21, Settembre et al. teach that the composition can be administered to induce an immune response (para 0244 and 0247).
	For claims 22 and 23, Settembre et al. teach that the composition can be in vials and that it may be in a kit with device and instructions (para 244, and 285-288).
Thus, Settembre et al. anticipate the claimed invention. 


	Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Settembre et al. (US20160222066A1) as applied to claims 1-3, 11, 13, 14, 18, and 21-23 above, and further in view of Xia et al. (Vaccine vol 34, pages 905-913, 2016).
	Settembre et al. is discussed above.
	Settembre et al. does not teach fusions with antigenic HEV or rotavirus.
	Xia et al. teach fusions can be made with heterologous antigens from different viral disease families including HEV and referencing rotavirus (Abstract, Figure 1a, and cited within reference #23).
	One of ordinary skill in the art at the effective time of filing would have known other antigens could have been exchanged in the particle of Settembre et al. because Settembre et al. teach using heterologous portions on the fusion of capsid. One of ordinary skill in the art at the effective time of filing would have had the expectation of success knowing that Xia et al. was able to combine heterologous portions of capsid in a fusion and have the parts be immunogenic (abstract). 
One of ordinary skill in the art at the effective time of filing would have known there is a need for rotavirus vaccine and been motivated to make one. One of ordinary skill in the art at the 
Thus, it would have been prima facie obvious at the effective time of filing to modify the VLP of Settembre et al. with other useful vaccine antigens and have the expectation of success of making polyvalent icosahedral structures that are immunogenic. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           

/Shanon A. Foley/             Primary Examiner, Art Unit 1648